Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "transceiver" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,031,827. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.

[AltContent: textbox (Claim 9: A wireless power receiver client (WPRC) comprising: 
a transceiver configured to receive an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair, 
wherein the indication is based on a first pairing quality metric associated with a first pairing with the first WPTS of a localized system and at least a second pairing quality metric associated with a second pairing with the second WPTS of the localized system; 
a receiver configured to receive wireless power from the first WPTS or the second WPTS based on the indication.)][AltContent: textbox (Claim 1: A method performed by a wireless power receiver client (WPRC) comprising: 
receiving an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair, 
wherein the indication is based on a first pairing quality metric associated with a first pairing with the first WPTS of a localized system and at least a second pairing quality metric associated with a second pairing with the second WPTS of the localized system; and 
receiving wireless power from the first WPTS or the second WPTS based on the indication. )]Claim 1 of 17,340,976	Claim 9 of U.S. Patent 11,031,827

It is the examiner’s opinion the wording “receiving an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair” from application 17/340,976 is not patentably distinct from the wording “a transceiver configured to receive an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair” from U.S. Patent 11,031,827. 
The wording “receiving wireless power from the first WPTS or the second WPTS based on the indication” from application 17/340,976 is not patentably distinct from the wording “a receiver configured to receive wireless power from the first WPTS or the second WPTS based on the indication” from U.S. Patent 11,031,827. 

[AltContent: textbox (Claim 9: A non-transitory computer readable storage medium storing instructions thereon that, when executed, 
cause an apparatus to: receive an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair, 
wherein the indication is based on a first pairing quality metric associated with a first pairing with the first WPTS of a localized system and at least a second pairing quality metric associated with a second pairing with the second WPTS of the localized system; and 
receive wireless power from the first WPTS or the second WPTS based on the indication.)][AltContent: textbox (Claim 9: A wireless power receiver client (WPRC) comprising: 
a transceiver configured to receive an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair, 
wherein the indication is based on a first pairing quality metric associated with a first pairing with the first WPTS of a localized system and at least a second pairing quality metric associated with a second pairing with the second WPTS of the localized system; 
a receiver configured to receive wireless power from the first WPTS or the second WPTS based on the indication.)]Claim 9 of 17,340,976	Claim 9 of U.S. Patent 11,031,827

It is the examiner’s opinion the wording “cause an apparatus to: receive an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair” from application 17/340,976 is not patentably distinct from the wording “a transceiver configured to receive an indication of a first wireless power transmission system (WPTS) or a second WPTS with which to pair” from U.S. Patent 11,031,827. 
The wording “receive wireless power from the first WPTS or the second WPTS based on the indication” from application 17/340,976 is not patentably distinct from the wording “a receiver configured to receive wireless power from the first WPTS or the second WPTS based on the indication” from U.S. Patent 11,031,827.

[AltContent: textbox (Claim 16: A non-transitory computer readable storage medium storing instructions thereon that, when executed, cause an apparatus to: 
determine a first pairing quality metric associated with a first pairing with a first wireless power transmission system (WPTS) of a localized system; 
determine a second pairing quality metric associated with a second pairing with a second WPTS of the localized system; and 
select one of the first WPTS or the second WPTS based on the first pairing quality metric and the second pairing quality metric; and 
receive wireless power from the selected one of the first WPTS or the second WPTS.)][AltContent: textbox (Claim 17: A method performed by a wireless power receiver client (WPRC), the method comprising: 
determining a first pairing quality metric associated with a first pairing with a first wireless power transmission system (WPTS) of a localized system; 
determining a second pairing quality metric associated with a second pairing with a second WPTS of the localized system; 
selecting one of the first WPTS or the second WPTS based on the first pairing quality metric and the second pairing quality metric; and 
receiving wireless power from the selected one of the first WPTS or the second WPTS.)]Claim 16 of 17,340,976	Claim 17 of U.S. Patent 11,031,827

Dependencies in the instant application are rejected because they depend from their respective base claims and are rejected because they include similar subject matter as dependent claims in the referenced U.S. Patent.
Specifically, although claims 2-8 of application 17/340,976 which are dependent on independent claim 1 and may not be identical to reference claims 10-16 of U.S. Patent 11,031,827; they are not patentably distinct from the referenced claims.
Likewise, although claims 10-15 of application 17/340,976 which are dependent on independent claim 9 and may not be identical to reference claims 10-15 of U.S. Patent 11,031,827; they are not patentably distinct from the referenced claims. 
Finally, although claims 17-23 of application 17/340,976 which are dependent on independent claim 16 and may not be identical to reference claims 18-24 of U.S. Patent 11,031,827; they are not patentably distinct from the referenced claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. U.S. PGPub 2012/0326658 teaches a wireless power system with multiple power transmitters and multiple power receivers.
Wight et al. U.S. PGPub 2017/0149294 teaches a wireless power system with multiple power transmitters and multiple power receivers.
Lu et al. U.S. PGPub 2012/0326660 teaches a wireless power system with multiple power transmitters and multiple power receivers.
Zeine U.S. PGPub 2010/0315045 teaches a wireless power system with multiple power transmitters and multiple power receivers.
Xia et al. U.S. PGPub 2018/0331805 teaches a wireless power system with multiple power transmitters and multiple power receivers.
Hagiwara U.S. Patent 6,211,678 teaches a wireless power system with multiple power transmitters and multiple power receivers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859